UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1259



JASPER LLOYD DOCKERY,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY COMMISSIONER; THE
HIGHEST OFFICIAL OF ITS BUREAU OF CHILD SOCIAL
SERVICES;   KAREN   LYNCH;  THERESA   DABULIS;
CHURCHILL   COWELL;   MAY  CATTERTON;   BRENDA
DODSON; RUTH JOYNER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
00-3548-PJM)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Lloyd Dockery, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Carol Ann Smith, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jasper   Lloyd   Dockery   appeals   the   district   court’s   order

denying his Fed. R. Civ. P. 59(e) motion seeking reconsideration of

the district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2002) complaint.     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.             Dockery v.

Prince George’s County Comm’r, No. CA-00-3548-PJM (D. Md. filed

Jan. 29, 2002 & entered Feb. 4, 2002).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                   2